Citation Nr: 0702570	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-10 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

By letter dated in August 2004, the veteran was informed that 
he had been placed in Priority Group 8g when his application 
for enrollment in the VA health care system was processed, 
and that, as a result, he was not eligible for VA health care 
for most conditions.  He appealed this determination to the 
Board of Veterans' Appeals (Board).
FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2. The veteran's application for enrollment in the VA 
healthcare system was received in August 2004.


CONCLUSION OF LAW

The criteria for enrollment in the VA healthcare system have 
not been met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 
C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts alleged by the 
appellant could never satisfy the requirements necessary to 
substantiate the claim that any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required.

Analysis 

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits. 38 
C.F.R. § 17.36 (a).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8. 38 C.F.R. § 17.36 
(b).  Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36 (c).  A veteran may apply to be 
enrolled in the VA health care system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility. 38 C.F.R. § 17.36 (d).

In this case, the veteran's application for enrollment in 
VA's health care system was dated and received in August 
2004.  Based on his status as a nonservice connected veteran 
and the financial information provided, he was assigned to 
priority group 8.  The veteran does not disagree with the 
date of receipt of his application, or his assignment to 
priority group 8.  Rather, he argues that he is entitled to 
health care from the VA by virtue of being a veteran.  The 
Board is sympathetic to the veteran's situation; 
unfortunately, due to VA's limited resources, the Secretary 
has chosen to restrict enrollment to veteran's in priority 
group 8 not already enrolled as of January 17, 2003.  The 
veteran's application was received subsequent to this date, 
and as a category 8 veteran he is ineligible for enrollment 
under the applicable regulation.  As the law and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).




ORDER

Eligibility for enrollment in the VA medical health care 
system is denied,



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


